      Case 5:20-cr-00025-MTT-CHW Document 17 Filed 08/21/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA



IN RE:                                            *
                                                  *
                                                  *
COVID-19 PUBLIC HEALTH AND SAFETY                 *      STANDING ORDER 2020-10
                                                  *
                                                  *
                                                  *

             STANDING ORDER EXTENDING JURY TRIAL MORATORIUM
                     BECAUSE OF NATIONAL EMERGENCY


         On March 16, 2020, May 1, 2020, and July 1, 2020 this Court issued standing

orders that established a combined temporary moratorium on all jury trials until

September 13, 2020 because of the COVID-19 (coronavirus) pandemic. See Middle

District Standing Order 2020-01 as amended by Standing Order 2020-02, Middle

District Standing Order 2020-07, Middle District Standing Order 2020-08. The orders

granted a continuance in all criminal cases from March 17, 2020 through September

13, 2020, specifically excluding that period from the Speedy Trial Act calculations.

         Data from the Georgia Department of Public Health reflects that COVID-19 is

worse now than it was on March 16, 2020, when the Court originally entered its first

COVID-19 Standing Order. The presidential declaration of the COVID-19 national

emergency remains in effect and the State of Georgia and Center for Disease Control

and Prevention (CDC) continues to recommend taking substantial health precautions. It

is this Court’s opinion that jury trials cannot be held without jeopardizing the health and

safety of jurors, parties, witnesses, court staff, and the public. The Court therefore finds

it necessary and appropriate to extend this moratorium through October 19, 2020.

                                             1
      Case 5:20-cr-00025-MTT-CHW Document 17 Filed 08/21/20 Page 2 of 3



Accordingly, absent compelling circumstances found by the presiding judge, jury trials

shall not be held in the Middle District of Georgia through October 19, 2020.

       With regard to criminal proceedings, the Court finds that the right of defendants

in criminal cases and the public to a speedier trial during this extended moratorium is

substantially outweighed by the public interest of protecting the health and safety of

defendants, the case participants, court employees, jurors, and the public, which can

only be protected by this moratorium on jury trials. The ends of justice require this

continuance. Accordingly, the time period of the continuance shall be extended so that

it is now March 17, 2020 to October 19, 2020, and this period shall be excluded under

the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A). Although this order shall have the

effect of continuing all jury trials during this period, any defendant in a criminal case

shall have the right to file a motion for a speedier trial, which shall be considered and

decided by the judge assigned to the defendant’s case.

       As authorized by the Coronavirus Aid, Relief, and Economic Security Act, H.R.

748 (the CARES Act), the Court previously issued standing orders authorizing the use

of video and/or audio conference to conduct identified criminal proceedings. See

Middle District Standing Order 2020-03, Middle District Standing Order 2020-07,

Middle District Standing Order 2020-08. The Court specifically finds that this authority

remains necessary and in certain circumstances the appearance of persons live at the

courthouse for court proceedings would place the public health and safety in serious

jeopardy. Accordingly, the Court renews its authority under the CARES Act to conduct

the proceedings identified in Standing Order 2020-03 by video and/or audio means for

an additional 90 days from the date of today’s order.

       All previous standing orders shall remain in effect except to the extent that
                                              2
      Case 5:20-cr-00025-MTT-CHW Document 17 Filed 08/21/20 Page 3 of 3



certain provisions are inconsistent with today’s order. The Clerk shall docket today’s

order in every criminal case presently pending and that shall become pending prior to

October 19, 2020 in this district.

       SO ORDERED, this 21st day of August, 2020.


                                         s/ Marc T. Treadwell
                                         MARC T. TREADWELL
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                           3
